ACCEPTED
                                                                                                                                                            03-14-00629-CV
                                                                                                                                                                   4706963
                                                                                                                                                  THIRD COURT OF APPEALS
                                                                                                                                                             AUSTIN, TEXAS
                                                                                                                                                      3/31/2015 11:01:53 AM
                                                                                                                                                           JEFFREY D. KYLE
                                                                                                                                                                     CLERK




                                                                                                                           FILED IN
                                                                                                                    3rd COURT OF APPEALS
                                                                                                                         AUSTIN, TEXAS
                                                           March 31, 2015                                           3/31/2015 11:01:53 AM
                                                                                                                        JEFFREY D. KYLE
                                                                                                                             Clerk
The Honorable Jeffrey D. Kyle
Clerk, Third Court of Appeals of Texas
P.O. Box 12547
Austin, Texas 78711-2547

RE:    Appeal No. 03-14-00629-CV; Trial Court No. D-1-GN-13-003654; Los Fresnos
       Consolidated Independent School District and Michael L. Williams, Commissioner
       of Education v. Jorge Vazquez; in the Third Judicial District Court of Appeals,
       Austin, Texas.

Dear Mr. Kyle:

       In reference to the Court’s letter dated March 30, 2015, requesting confirmation of
the parties’ interest in oral argument before the Court, this letter is written to notify the
Court and all parties of record that counsel for the Appellant Michael L. Williams,
Commissioner of Education, wishes to argue this case before the Court. The
Commissioner’s counsel is available for the current setting of April 22, 2015, at 1:30 p.m.

       Thank you for your attention in this matter.

                                                                   Respectfully,
                                                                   /s/Jennifer L. Hopgood
                                                                   JENNIFER L. HOPGOOD
                                                                   Assistant Attorney General
                                                                   Administrative Law Division
                                                                   P.O. Box 12548
                                                                   Austin, TX 78711-2548
                                                                   Phone (512) 936-1660; Fax (512) 320-0167
                                                                   Jennifer.Hopgood@texasattorneygeneral.gov
                                                                   ATTORNEY FOR MICHAEL WILLIAMS,
                                                                   TEXAS COMMISSIONER OF EDUCATION


cc: Counsel/Parties of Record



        P os t Of fic e B ox 12548 , Aust in , Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt o r n eygen era l. go v